BRICKELL, C. J.
The general rule in regard to the relevancy of testimony is, that facts and circumstances, which are incapable of affording any reasonable presumption or inference in reference to a material fact or inquiry involved in the issue, are irrelevant and inadmissible. But facts and circumstances which have a tendency to shed light upon a material inquiry, which are pertinent and not foreign to the issue, though, if disconnected from other evidence, are of themselves incapable of affording a reasonable presumption or inference, are admissible. The testimony of the witness O’Rear,. that an hour or two before the occurrence of the alleged robbery, the prosecutor had in his possession money of the description and value charged to have been taken from his person, was properly admitted. It was, as to the material fact that the prosecutor had such money at the time of the alleged robbery, confirmatory of his testimony, and for this reason was admissible. — 1 Taylor on Evidence, Sections 335, 336. The possession of personal property is prima'facie evidence of ownership, and the evidence was admissible for the further purpose of proving the material fact of ownership, as alleged in the indictment: The admission .of this evidence is the only question raised on the record; and the judgment of the city court is affirmed.